IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 12, 2009
                                     No. 08-60477
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

ARISTIDES LAGUNA-HERNANDEZ, also known as Aristides Hernandez
Laguna,

                                                   Petitioner

v.

ERIC H. HOLDER, JR, U S ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A29 134 877


Before WIENER, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Aristides Laguna-Hernandez (Laguna), a native and citizen of Nicaragua,
petitions for review of an order of the Board of Immigration Appeals (BIA). It
found him to be ineligible for cancellation of removal because his 2007 Texas
conviction of possession of marijuana constituted an aggravated felony for
purposes of immigration law. Laguna contends that the BIA erred by treating




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60477

his conviction as equivalent to the federal offense of “recidivist possession.” See
21 U.S.C. § 844(a).
      We conclude that the BIA correctly determined that Laguna’s offense
constituted an aggravated felony for immigration law purposes. See Carachuri-
Rosendo v. Holder, 570 F.3d 263, 266-68 (5th Cir. 2009), petition for cert. filed
(July 15, 2009) (No. 09-60).
      PETITION DENIED.




                                        2